In The

 
Court of Appeals


Ninth District of Texas at Beaumont


____________________


NO. 09-04-477 CV

____________________


JAMES VANDEVENDER, Appellant


V.


HONORABLE G. MITCH WOODS, IN HIS OFFICIAL CAPACITY AS

SHERIFF OF JEFFERSON COUNTY, TEXAS AND

JEFFERSON COUNTY, TEXAS, Appellees




On Appeal from the 58th District Court
Jefferson County, Texas

Trial Cause No. A-167,686




MEMORANDUM OPINION

 The appellant, James VanDevender, and the appellees, the Honorable G. Mitch
Woods acting in his official capacity as Sheriff of Jefferson County, and Jefferson County,
Texas, jointly filed an agreed motion for remand.  The parties agree that, in the interest
of justice, the case should be remanded to the trial court for a new trial on causation and
any other remaining issues.  The motion meets the requirements for agreed disposition of
civil appeals.  See Tex. R. App. P. 42.1(a)(2)(B).  We vacate the judgment of the trial
court and remand the cause to the trial court for a new trial.  Costs shall be assessed
against the incurring party.
	VACATED AND REMANDED.
								____________________________
									DAVID GAULTNEY
										Justice

Submitted November 1, 2007
Opinion Delivered November 29, 2007
 
Before Gaultney, Kreger, and Horton, JJ.